As filed with the Securities and Exchange Commission on September 23 , 2010 Registration No. 333-167179 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KAISER FEDERAL FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 26-1500698 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification Number) 1359 North Grand Avenue Covina, California 91724 (800) 524-2274 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Kay M. Hoveland 1359 North Grand Avenue Covina, California 91724 (800) 524-2274 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Richard S. Garabedian, Esq. Benjamin M. Azoff, Esq. Michael Epshteyn, Esq. Luse Gorman Pomerenk & Schick, P.C. 5335 Wisconsin Avenue, N.W., Suite 780 Washington, D.C. 20015 (202) 274-2000 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional shares for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.01 par value per share 14,875,411 shares $148,754,110 (1) Participation Interests 360,600 interests Estimated solely for the purpose of calculating the registration fee. The securities of Kaiser Federal Financial Group, Inc. to be purchased by the Kaiser Federal Bank 401(k) Plan are included in the amount shown for common stock.However, pursuant to Rule 457(h) of the Securities Act of 1933, as amended, no separate fee is required for the participation interests.Pursuant to such rule, the amount being registered has been calculated on the basis of the number of shares of common stock that may be purchased with the current assets of such plan. A filing fee of $7,602 is being paid in connection with this Pre-Effective Amendment No. 2 to the Registration Statement on Form S-1. The Company p reviously paid $3,005 on May 28, 2010. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Prospectus Supplement Interests in KAISER FEDERAL BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN Offering of Participation Interests in up to 360,600 Shares of KAISER FEDERAL FINANCIAL GROUP, INC. Common Stock In connection with the conversion of K-Fed Mutual Holding Company from the mutual to the stock form of organization, Kaiser Federal Financial Group, Inc., a newly formed Maryland c orporation, is allowing its employees who are participants in the Kaiser Federal Bank Employees’ Savings & Profit Sharing Plan (the “Plan”) to invest all or a portion of their accounts in the common stock of Kaiser Federal Financial Group, Inc.Kaiser Federal Financial Group, Inc. has registered a number of participation interests through the Plan in order to enable the trustee of the Plan to purchase up to 360,600 shares of the common stock, assuming a purchase price of $10.00 per share.As a participant in the Plan, you may direct the trustee of the Plan to invest all or a portion of your Plan account in the Kaiser Federal Financial Group Stock Fund at the time of the stock offering. The prospectus of Kaiser Federal Financial Group, Inc., dated , 2010, accompanies this prospectus supplement.It contains detailed information regarding the conversion and stock offering of Kaiser Federal Financial Group, Inc. common stock and the financial condition, results of operations and business of K-Fed Bancorp, Inc. and Kaiser Federal Bank.This prospectus supplement provides information regarding the Plan.You should read this prospectus supplement together with the prospectus and keep both for future reference. For a discussion of risks that you should consider, see “Risk Factors” beginning on page of the prospectus. The interests in the Plan and the offering of common stock have not been approved or disapproved by the Office of Thrift Supervision, the Securities and Exchange Commission or any other federal or state agency.Any representation to the contrary is a criminal offense. The securities offered in this prospectus supplement are not deposits or accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. - This prospectus supplement may be used only in connection with offers and sales by Kaiser Federal Financial Group, Inc. of interest or shares of common stock pursuant to the Plan.No one may use this prospectus supplement to re-offer or resell interests or shares of common stock acquired through the Plan. You should rely only on the information contained in this prospectus supplement and the accompanying prospectus.Kaiser Federal Financial Group, Inc. and the Plan have not authorized anyone to provide you with information that is different. This prospectus supplement does not constitute an offer to sell or solicitation of an offer to buy any securities in any jurisdiction to any person to whom it is unlawful to make an offer or solicitation in that jurisdiction.Neither the delivery of this prospectus supplement and the prospectus nor any sale of common stock shall under any circumstances imply that there has been no change in the affairs of Kaiser Federal Financial Group, Inc. or any of its subsidiaries or the Plan since the date of this prospectus supplement, or that the information contained in this prospectus supplement or incorporated by reference is correct as of any time after the date of this prospectus supplement. The date of this prospectus supplement is , 2010. TABLE OF CONTENTS THE OFFERING 1 Securities Offered 1 Kaiser Federal Financial Group, Inc. “Stock Offering” Option 1 Purchase Priorities 2 Purchases in the Offering and Oversubscriptions 3 Value of Plan Assets 4 Election to Purchase Common Stock in the Stock Offering 4 How to Order Stock in the Offering 4 Order Deadline 6 Irrevocability of Transfer Direction 6 Future Direction to Purchase Common Stock 7 Voting Rights of Common Stock 7 DESCRIPTION OF THE PLAN 8 Introduction 8 Eligibility and Participation 8 Contributions Under the Plan 9 Limitations on Contributions 9 Benefits Under the Plan 10 Withdrawals and Distributions from the Plan 10 Investment of Contributions and Account Balances 11 Performance History and Description of Funds 12 Administration of the Plan 17 Amendment and Termination 18 Merger, Consolidation or Transfer 18 Federal Income Tax Consequences 18 Notice of Your Rights Concerning Employer Securities 19 Additional Employee Retirement Income Security Act (“ERISA”) Considerations 20 Securities and Exchange Commission Reporting and Short-Swing Profit Liability 20 Financial Information Regarding Plan Assets 21 LEGAL OPINION 21 THE OFFERING Securities Offered Kaiser Federal Financial Group, Inc. is offering participants of the Kaiser Federal Bank Employees’ Savings & Profit Sharing Plan (the “Plan”) the opportunity to purchase participation interests in the common stock of Kaiser Federal Financial Group, Inc.A participation interest represents indirect ownership of Kaiser Federal Financial Group, Inc.’s common stock.At the stock offering purchase price of $10.00 per share, the Plan may acquire up to 360,600 shares of Kaiser Federal Financial Group, Inc. common stock in the stock offering, based on the fair market value of the Plan’s assets as of June 30, 2010. Only employees of Kaiser Federal Bank may become participants in the Plan and only participants may purchase stock through the Plan.Your investment in common stock in connection with the stock offering is subject to the purchase priorities listed below. Information with regard to the Plan is contained in this prospectus supplement and information with regard to the financial condition, results of operations and business of Kaiser Federal Financial Group, Inc. is contained in the accompanying prospectus.The address of the principal executive office ofKaiser Federal Financial Group, Inc. is 1359 North Grand Avenue, Covina, California 91724. All questions about this prospectus supplement should be addressed to Mary Templin, Human Resources/Benefits Administrator at Kaiser Federal Bank , 1359 North Grand Avenue, Covina, California 91724, telephone number: (626) 339-9663 ext. 1252 ; fax: (626) 646-2032; email: m.templin@kffg.com. Questions about the common stock being offered or about the prospectus may be directed to the Stock Information Center at (877) 860-2086 . Kaiser Federal Financial Group, Inc. “Stock Offering” Option In connection with the stock offering, you may elect to transfer all or part of your account balances in the Plan to a money market fund called “ Stock Offering , ” which will be used to purchase common stock of Kaiser Federal Financial Group, Inc. issued in the stock offering.The Plan presently allows participants to purchase shares of common stock of K-Fed Bancorp, the mid-tier stock holding company of Kaiser Federal Bank, through the K-Fed Bancorp Stock Fund.In connection with the reorganization of K-Fed Bancorp Mutual Holding Company to a fully converted Maryland-charte re d corporation as Kaiser Federal Financial Group, Inc., K-Fed Bancorp will be eliminated.At the close of the reorganization and the offering, shares of K-Fed Bancorp common stock held in the K-Fed Bancorp Stock Fund will be exchanged for shares of Kaiser Federal Financial Group, Inc. common stock pursuant to the exchange ratio (discussed in greater detail in the accompanying prospectus).In addition, following the stock offering, shares of Kaiser Federal Financial Group, Inc. common stock that were acquired by participants who elected to purchase shares in the offering will be transferred to the K-Fed Bancorp Stock Fund, and the K-Fed Bancorp Stock Fund will become the Kaiser Federal Financial Group Stock Fund. Purchase Priorities All Plan participants are eligible to transfer funds to the Kaiser Federal Financial Group Stock Fund pursuant to the offering.However, such directions are subject to the purchase priorities in the prospectus, which provides for a subscription offering and a community offering.In the offering, the purchase priorities are as follows and apply in case more shares are ordered than are available for sale (an “oversubscription”): Subscription Offering: Depositors of Kaiser Federal Bank with $50 or more as of close of business on March 31, 2009, get first priority. Kaiser Federal Bank’stax-qualified plans, including the employee stock ownership plan and the 401(k) plan, get second priority. Depositors of Kaiser Federal Bank with $50 or more on deposit as of close of business on June 30 , 2010, get third priority. Depositors of Kaiser Federal Bank as of close of business on September 24 , 2010, get fourth priority. Community Offering: Natural persons residing in the California counties of Los Angeles, Orange, San Bernardino, Riverside and Santa Clara get fifth priority. Public stockholders of K-Fed Bancorp as of September 24 , 2010 get sixth priority. Other members of the general public get seventh priority. 2 If you fall into subscription offeringcategories (1), (3) or (4), you have subscription rights to purchase shares of Kaiser Federal Financial Group, Inc. common stock in the subscription offering and you may use funds in the Plan to pay for the common stock.You may also be able to purchase shares of Kaiser Federal Financial Group, Inc. common stock in the subscription offering even though you are ineligible to purchase through subscription offering categories (1), (3) or (4) through subscription offering category (2), reserved for its tax-qualified employee plans.If you wish to purchase Kaiser Federal Financial Group, Inc. common stock outside the Plan, you must complete and submit the Stock Order Form and payment at $10.00 per share, using the reply envelope provided.Questions about completing the Stock Order Form may be directed to our Stock Information Center at (877) 860-2086 . Purchases in the Offering and Oversubscriptions The trustee of the Plan will purchase common stock of Kaiser Federal Financial Group, Inc. in the stock offering in accordance with your directions.Once you make your election, the amount that you elect to transfer from your existing investment options for the purchase of Kaiser Federal Financial Group, Inc. common stockwill be sold from your existing investment options and the proceeds will be transferred to the Stock Offering o ption (which the proceeds will be invested in a money market fund during the offering period) pending the formal completion of the stock offering several weeks later.After the end of the stock offering period, we will determine whether all or any portion of your order will be filled (if the offering is oversubscribed you may not receive any or all of your order, depending on your purchase priority, as described above).The amount that can be used toward your order will be applied to the purchase of common stock of Kaiser Federal Financial Group, Inc.Following the completion of the offering, the purchased common stock will be transferred to the Kaiser Federal Financial Group Stock Fund. In the event the offering is oversubscribed, i.e., there are more orders for common stock of Kaiser Federal Financial Group, Inc. than shares available for sale in the offering, and the trustee is unable to use the full amount allocated by you to purchase common stock of Kaiser Federal Financial Group, Inc. sold in the offering, the amount that cannot be invested in common stock of Kaiser Federal Financial Group, Inc., and any interest earned on such amount, will be transferred from the Stock Offering o ption andreinvested in the existing funds of the Plan, in accordance with your then existing investment election (in proportion to your investment direction for future contributions).The prospectus describes the allocation procedures in the event of an oversubscription.If you choose not to direct the investment of your account balances towards the purchase of any common stock in connection with the offering, your account balances will remain in the investment funds of the Plan as previously directed by you. 3 Value of Plan Assets As of June 30, 2010, the market value of the assets of the Plan was approximately $3,606,003, all of which is eligible to purchase or acquire common stock of Kaiser Federal Financial Group, Inc. sold in the offering. The Plan administrator informed each participant of the value of his or her account balance under the Plan as of June 30, 2010. Election to Purchase Common Stock in the Stock Offering In connection with the stock offering, the Plan will permit you to direct the trustee to transfer all or part of the funds which represent your current beneficial interest in the assets of the Plan (other than amounts invested in the K-Fed Bancorp Stock Fund) to the Stock Offering o ption to purchase common stock in the stock offering.You may not transfer amounts that you have invested in the K-Fed Bancorp Stock Fund to the Stock Offering o ption because the shares of common stock of K-Fed Bancorp currently in the Plan will be exchanged for Kaiser Federal Financial Group, Inc. common stock pursuant to the exchange ratio.The trustee of the Plan will subscribe for Kaiser Federal Financial Group, Inc. common stock offered for sale in connection with the stock offering, in accordance with each participant’s direction.In order to purchase common stock through the Plan, the minimum investment is $250, which will purchase 25 shares.The prospectus also describes maximum purchase limits for investors in the stock offering. How to Order Stock in the Offering You can elect to transfer (in whole percentages or dollar amounts) all or a portion of your account balance in the Plan to the Stock Offering o ption, which will be used by the Plan trustee to purchase shares of Kaiser Federal Financial Group, Inc. common stock.This is done by following the procedures described below.Please note the following stipulations concerning this election: ● You can elect to transfer all or a portion of your current account (other than amounts you have invested in the K-Fed Bancorp Stock Fund) to the Stock Offering o ption. ●
